DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (U.S. Patent Application Publication 2010/0128799).
Regarding claim 1, Takahashi et al. discloses a method for video playback control, comprising: recognizing an attribute of a display control in a video playback interface (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); generating a playback parameter of a video to be played in response to the attribute (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and 5playing the video in the video playback interface based on the playback parameter (Figs. 5 and 8; paragraph [0087] – at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed).  
Regarding claim 2, Takahashi et al. discloses all of the limitations as previously discussed with respect to claim 1 including that said recognizing an attribute of a display control in a video playback interface comprising at least one of: obtaining the attribute of the display control by recognizing a first height of a first display area of the display control, wherein the attribute of the display control is configured to indicate that the 10first height is less than a predetermined threshold or indicate that the first height is greater than or equal to the predetermined threshold (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed; the predetermined threshold would be the aspect ratio of the display device); or obtaining the attribute of the display control by recognizing a state of a navigation bar, wherein the attribute of the display control is configured to indicate that the navigation bar is in a transparent state or indicate that the navigation bar is in a non-transparent state with a 15predetermined color (the first limitation has been met and therefore this limitation is not required since the claim states “at least one of”).  
Regarding claim 5, Takahashi et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that the method further comprises20: determining whether subtitles need to be clipped based on a position of the subtitles in response to recognizing that the video contains the subtitles (Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and clipping the subtitles and fitting the video based on a width of the first display area, in response to determining that the subtitles need to be clipped (Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device).  
Regarding claim 8, Takahashi et al. discloses 20an electronic device, comprising: a processor, a memory, configured to store instructions executable by the processor (Figs. 6 and 7); wherein the processor is configured to execute the instructions to perform: recognizing an attribute of a display control in a video playback interface (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); 25generating a playback parameter of a video to be played in response to the attribute (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and playing the video in the video playback interface based on the playback parameter (Figs. 5 and 8; paragraph [0087] – at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed).  
Regarding claim 9, Takahashi et al. discloses all of the limitations as previously discussed with respect to claim 8 including that said recognizing an attribute of a display control in a video playback interface comprising at least one of: obtaining the attribute of the display control by recognizing a first height of a first display area 30of the display control, wherein the attribute of the display control is configured to indicate that the first height is less than a predetermined threshold or indicate that the first height is greater than or 24PIDE1201081USequal to the predetermined threshold (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed; the predetermined threshold would be the aspect ratio of the display device); or obtaining the attribute of the display control by recognizing a state of a navigation bar, wherein the attribute of the display control is configured to indicate that the navigation bar is in a transparent state or indicate that the navigation bar is in a non-transparent state with a 5predetermined color (the first limitation has been met and therefore this limitation is not required since the claim states “at least one of”).  
Regarding claim 12, Takahashi et al. discloses all of the limitations as previously discussed with respect to claims 8 and 9 including that 10wherein the processor is further configured to perform: determining whether subtitles need to be clipped based on a position of the subtitles in response to recognizing that the video contains the subtitles (Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and clipping the subtitles and fitting the video based on a width of the first display area, in response to determining that the subtitles need to be clipped (Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device).  
Regarding claim 15, Takahashi et al. discloses 10a non-transitory storage medium, wherein when instructions in the storage medium are executed by a processor of an electronic device (Figs. 6 and 7), the electronic device is caused to perform: recognizing an attribute of a display control in a video playback interface (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); generating a playback parameter of a video to be played in response to the attribute (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and playing the video in the video playback interface based on the playback parameter (Figs. 5 and 8; paragraph [0087] – at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed).  
Regarding claim 16, Takahashi et al. discloses all of the limitations as previously discussed with respect to claim 15 including that 15said recognizing an attribute of a display control in a video playback interface comprising at least one of: obtaining the attribute of the display control by recognizing a first height of a first display area of the display control, wherein the attribute of the display control is configured to indicate that the first height is less than a predetermined threshold or indicate that the first height is greater than or 20equal to the predetermined threshold (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed; the predetermined threshold would be the aspect ratio of the display device); or obtaining the attribute of the display control by recognizing a state of a navigation bar, wherein the attribute of the display control is configured to indicate that the navigation bar is in a transparent state or indicate that the navigation bar is in a non-transparent state with a predetermined color (the first limitation has been met and therefore this limitation is not required since the claim states “at least one of”).  
Regarding claim 19, Takahashi et al. discloses all of the limitations as previously discussed with respect to claims 15 and 16 including that wherein the electronic device is further caused to 30perform: determining whether subtitles need to be clipped based on a position of the subtitles in 31PIDE1201081 USresponse to recognizing that the video contains the subtitles (Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and clipping the subtitles and fitting the video based on a width of the first display area, in response to determining that the subtitles need to be clipped (Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device).  



Allowable Subject Matter
Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
wherein, the playback parameter is a second height of a playback area for playing the video and in a case that the first height is less than the predetermined threshold and the navigation bar is in the transparent state, said generating a playback parameter of a video to be played in response to the attribute comprising at least one of: 20fitting the video based on a width of the first display area, determining that the second height is equal to the first height and setting a battery status bar, a status bar and the navigation bar to be in the transparent state, in response to a third height of an image area of the video being greater than or equal to the first height; scaling the video proportionally, determining that the second height is equal to the first height 25and setting the battery status bar, the status bar and the navigation bar to be in the transparent state, in response to the third height being greater than a difference between the first height and a fourth height of the navigation bar but less than or equal to the first height; scaling the video proportionally, determining that the second height is equal to the difference between the first height and the fourth height, setting the battery status bar and the status bar to be 30in the transparent state and setting the navigation bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the 20PIDE1201081USfirst height and a sum of the fourth height and a fifth height of the battery status bar but less than or equal to the difference between the first height and the fourth height; scaling the video proportionally, determining that the second height is equal to the difference between the first height and the fourth height, setting the battery status bar and the status bar to be 5in the transparent state and setting the navigation bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the first height and a sum of the fourth height, the fifth height and a sixth height of the status bar but less than or equal to the difference between the first height and the sum of the fourth height and the fifth height; 10scaling the video proportionally, determining that the second height is equal to the difference between the first height and the sum of the fourth height, the fifth height and the sixth height, setting the battery status bar, the status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the first height and a predetermined multiple of a sum of the fifth height and the sixth 15height but less than or equal to the difference between the first height and the sum of the fourth height, the fifth height and the sixth height, wherein the predetermined multiple is greater than or equal to 2; determining that the second height is equal to the third height, setting an area of the first display area excluding the playback area to be in the non-transparent state with the predetermined 20color, in response to the third height being less than or equal to the difference between the first height and the predetermined multiple of the sum of the fifth height and the sixth height (dependent claim 3, which depends from claims 1 and 2; dependent claim 10, which depends from claims 8 and 9; and dependent claim 17, which depends from claims 15 and 16).  
wherein the playback parameter is a second height of a playback area for playing the video and in a case that the first height is greater than or equal to the predetermined threshold and the navigation bar is in the non-transparent state with the 25predetermined color, said generating a playback parameter of a video to be played in response to the attribute comprising at least one of: fitting the video based on a width of the first display area, determining that the second height is equal to the first height and setting a battery status bar and a status bar to be in the transparent state, in response to a third height of an image area of the video being greater than or equal to the first 30height; scaling the video proportionally, determining that the second height is equal to the first height 21PIDE1201081USand setting the battery status bar and the status bar to be in the transparent state, in response to the third height being greater than a difference between the first height and a fifth height of the battery status bar but less than the first height; scaling the video proportionally, determining that the second height is equal to the first height, 5and setting the battery status bar and the status bar to be in the transparent state, in response to the third height being greater than a difference between the first height and a sum of a sixth height of the status bar and the fifth height but less than or equal to the difference between the first height and the fifth height; scaling the video proportionally, determining that the second height is equal to the difference 10between the first height and the sum of the fifth height and the sixth height, and setting the battery status bar and the status bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the first height and a predetermined multiple of the sum of the fifth height and the sixth height but less than or equal to the difference between the first height and the sum of the fifth height and the sixth height, wherein 15the predetermined multiple is greater than or equal to 2; and determining that the second height is equal to the third height, and setting an area of the first display area excluding the playback area to be in the non-transparent state with the predetermined color in response to the third height being less than or equal to the difference between the first height and the predetermined multiple of the sum of the fifth height and the sixth height (dependent claim 4, which depends from claims 1 and 2; dependent claim 11, which depends from claims 8 and 9; and dependent claim 18, which depends from claims 15 and 16).25
wherein the playback parameter is a second height of a playback area for playing the video and in a case that the first height is less than the predetermined threshold and the navigation bar is in the transparent state, said generating a playback parameter of a video to be played in response to the attribute comprising at least one of: determining that the second height is equal to a difference between the first height and a fifth 30height of the battery status bar, setting a battery status bar to be in the non-transparent state with the predetermined color and setting a status bar and the navigation bar to be in the transparent state, 22PIDE1201081 USin response to a seventh height of an image area of the fitted video being greater than or equal to the difference between the first height and the fifth height but less than or equal to the first height; determining that the second height is equal to a difference between the first height and a fourth height of the navigation bar, setting the battery status bar and the status bar to be in the transparent 5state and setting the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than or equal to the difference between the first height and the fourth height but less than or equal to the difference between the first height and the fifth height; determining that the second height is equal to a difference between the first height and a sum 10of the fourth height and the fifth height, setting the status bar to be in the transparent state and setting the battery status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than the difference between the first height and the sum of the fourth height and the fifth height but less than or equal to the difference between the first height and the fourth height; 15determining that the second height is equal to a difference between the first height and a sum of the fourth height, the fifth height and a sixth height of the status bar, and setting the battery status bar, the status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than or equal to the difference between the first height and the sum of the fourth height, the fifth height and the sixth height but 20less than the difference between the first height and the sum of the fourth height and the fifth height; and determining that the second height is equal to the seventh height, and setting an area of the first display area excluding the playback area to be in the non-transparent state with the predetermined color, in response to the seventh height being less than or equal to the difference between the first 25height and the sum of the fourth height, the fifth height and the sixth height but greater than a difference between the first height and a predetermined multiple of the sum of the fifth height and the sixth height, wherein the predetermined multiple is greater than or equal to 2 (dependent claim 6, which depends from claims 1, 2, and 5; dependent claim 13, which depends from claims 8, 9, and 12; and dependent claim 20, which depends from claims 15, 16, and 19).  
wherein the playback parameter is a second height of a playback area for playing the video and in a case that the first height is greater than or equal to the 30predetermined threshold and the navigation bar is in the non-transparent state with the predetermined color, said generating a playback parameter of a video to be played in response to 23PIDE1201081USthe attribute comprising at least one of: determining that the second height is equal to a difference between the first height and a fifth height of the battery status bar, setting a battery status bar and the navigation bar to be in the non-transparent state with the predetermined color and setting a status bar to be in the transparent 5state, in response to a seventh height of an image area of the fitted video being greater than or equal to the difference between the first height and the fifth height but less than or equal to the first height; determining that the second height is equal to a difference between the first height and a sum of a fourth height of the navigation bar and the fifth height, and setting the battery status bar, the 10status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than or equal to a difference between the first height and the fourth height but less than or equal to the difference between the first height and the fifth height; determining that the second height is equal to the seventh height, and setting an area of the first 15display area excluding the playback area to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than a difference between the first height and a predetermined multiple of a sum of the fifth height and a sixth height of the status bar but less than the difference between the first height and the sum of the fifth height and the sixth height, wherein the predetermined multiple is greater than or equal to 2 (dependent claim 7, which depends from claims 1, 2, and 5; and dependent claim 14, which depends from claims 8, 9, and 12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
July 30, 2022